Title: From James Madison to Levi Lincoln, 20 October 1810
From: Madison, James
To: Lincoln, Levi


Dear SirWashington Ocr. 20. 1810
I have recd. your favor on the subject of a successor to Judge Cushing. I feel all the importance of filling the vacancy, with a character particularly acceptable to the Northern portion of our Country, and as generally so as possible to the whole of it. With these views, I had turned my thoughts & hopes to ⟨the⟩ addition of your Learning, principles, and weight, to a Department which has so much influence on the course and success of our political system. I cannot allow myself to despond of this solid advantage to the public. I am not unaware of the infirmity which is said to afflict your eyes: But these are not the organs most employed in the functions of a Judge; & I would willingly trust that the malady which did not unfit you for your late high & important Station, may not be such as to induce a refusal of services which your patriotism, will, I am sure be disposed, to yield. If your mind should have taken an adverse turn on this subject, I pray that you will give it a serious reconsideration; under an assurance that besides the general sentiment which would be gratified by a favorable decision, there is nothing which many of your particular friends have more at heart, as important to the public welfare. As there are obvious reasons for postponing the appointment, till the meeting of the Senate, you will have time to allow due weight to the considerations on which this appeal is founded; and it will afford me peculiar pleasure to learn that it has found you not inflexible to its object. Accept Dear Sir assurances of my high esteem & friendly respects
James Madison
 